Per Curiam.

Pursuant, to the terms contained in the customer’s record copy of the register , check-r-personal money order, the defendant bank could not stop payment without the submission thereof to it, which in this case was impossible, since said copy had been delivered to plaintiff, along with the original instrument. ■"
The instrument before this court is akin to a cashier’s check or a, traveler’s check drawn by the issuing bank upon itself. The credit of the bank was purchased for a- consideration accepted as adequate by the bank, and the means of establishing the credit was the personal money order issued by the bank. Once issued to a purchaser it was no longer revocable by the bank (Rose Check Cashing Serv. v. Chemical Bank N. Y. Trust Co., 43 Misc 2d 679), save in accordance with the terms contained in the customer’s copy of the personal money order.
The judgment should be reversed, with $30 costs and judgment directed for plaintiff as prayed for in the complaint, with costs. , ■ , ; ,
Concur — Capozzoli, J. P., Hofstadter and Hecht, JJ.
Judgment reversed, etc.